ON Oak whd =

RH HhPBWOW WWW AWWHOWNMNNHNNMNNMNNNN SF BFP etrrerrtrrrAa
ON A DOAN OOAA WN HA DAO AN AA HKHWNHH TCDOAN AO AfFWNH A CO OO

Case 3:21-cv-00080-MMD-CLB Document 46-2 Filed 07/29/21 Page 1 of 8

William Falk (Utah Bar No. 16678) Pro Hac Vice Application To Be Filed
2980 Russet Sky Trail

Castle Rock, CO

(319) 830-6086

falkwilt@gmail.com

Terry J. Lodge (Ohio Bar No. 29271) Pro Hac Vice Application To Be Filed
316 N. Michigan St., Suite 520

Toledo, OH 43604-5627

(419) 205-7084

tilodge50@yahoo.com

Attorneys for Reno-Sparks Indian Colony and Atsa koodakuh wyh Nuwu

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

 

 

WESTERN WATERSHEDS PROJECT, ) Case No. 3:21-cv-103-MMD-CLB
et al., )
Plaintiffs, ) DECLARATION OF DARANDA
) HINKEY
and

RENO-SPARKS INDIAN COLONY and ATSA
KOODAKUH WYH NUWU/ PEOPLE OF RED
MOUNTAIN

Plaintiff-Intervenor,
Vv.

UNITED STATES DEPARTMENT OF THE
INTERIOR, et al.,

Defendants
and
LITHIUM NEVADA CORP.

Defendant-Intervenor

Net Nene ee ee ee eee eet ee ee ee ee ee ee ee ee

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:21-cv-00080-MMD-CLB Document 46-2 Filed 07/29/21 Page 2 of 8

|, Daranda Hinkey, hereby declare as follows under penalty of perjury:

1. |am an enrolled member of the Fort McDermitt Paiute-Shoshone Tribe
(“Fort McDermitt’).

2. | serve as the Secretary for Atsa koodakuh wyh Nuwu (translate to People
of Red Mountain), an unincorporated association of members of the Fort
McDermitt Paiute and Shoshone Tribe. Atsa koodakuh wyh Nuwu formed to
preserve our ancestral teachings, maintain oral histories, and practice the
traditions our people have practiced for generations.

3. Atsa koodakuh wyh Nuwu members include traditional elders and spiritual
leaders with extensive training in the ceremonies of our people. For many of our
members, Paiute is their first language.

4. Atsa koodakuh wyh Nuwu regularly meets in Peehee mu’huh to perform
ceremony; to gather traditional foods and medicines; to teach our members and
the public about the traditional uses of plants, animals, and minerals found in
Peehee mu’huh; to share oral histories involving the site — especially the history
of the massacre of our ancestors that gave Peehee mu’huh its name and the
history of how our ancestors hid in Peehee mu’huh to avoid American soldiers; to
study artifacts created by our ancestors; and to educate the public about the
religious, cultural, and historic importance of Peehee mu’huh to our people. Atsa
koodakuh wyh Nuwu plans on continuing to visit Peehee mu’huh regularly and

frequently to engage in these activities in the future.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:21-cv-00080-MMD-CLB Document 46-2 Filed 07/29/21 Page 3 of 8

5. Atsa koodakuh wyh Nuwu first learned about Lithium Nevada Corp.’s
(“Lithium Nevada”) Thacker Pass Lithium Mine Project (“the Project”) in
February, 2021, more than a month after the Bureau of Land Management
(“BLM”) issued the Record of Decision (ROD) and Plan of Operations (POO).

6. The Project will harm the Fort McDermitt Paiute-Shoshone Tribe, our
traditional cultural sites, water, air, and wildlife including the greater sage grouse,
Lahontan cutthroat trout, pronghorn antelope, and sacred golden eagles.

7. Peehee mu’huh is an unusual cultural property with singular historic and
cultural importance. Our oral histories tell us that Peehee mu’huh was the site of
a terrible massacre of our people. In fact, this history is in the original name of
the site itself. Peehee mu’huh was named so because our ancestors were
massacred there while our hunters were away. When the hunters returned, they
found their loved ones murdered, unburied, rotting, and with their entrails spread
across the sage brush in a part of the Pass shaped like a moon. Peehee mu’huh
translates to “rotten moon.”

8. To build a lithium mine over Peehee mu’huh, where our ancestors were
massacred, where our ancestors’ bones, blood, and flesh form a part of the soil,
would be like building a lithium mine over Pearl Harbor, Arlington National
Cemetery, or the Gettysburg Battlefield.

9. Peehee mu’huh is not just central to our identity as a people, it is central to
our existence as a people. The Fort McDermitt tribe might not exist if it wasn’t for

the shelter provided by Peehee mu’huh. When American soldiers were rounding

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:21-cv-00080-MMD-CLB Document 46-2 Filed 07/29/21 Page 4 of 8

our ancestors up at the point of a gun to force them onto reservations, our people
hid in Peehee mu’huh. There are many caves and stone outcroppings in Peehee
mu’huh where our ancestors could watch the surrounding land for miles. When
our ancestors saw dust stirred by approaching cavalry patrols, they fled up the
Montana Mountains above Peehee mu’huh and into the caves. The Fort
McDermitt tribe descends from essentially two families who, hiding in Peehee
mu’huh, managed to avoid being sent to reservations farther away from our
ancestral lands. We will forever be grateful to Peehee mu'huh for the shelter she
provided for us.

10. Peehee mu’huh was traditionally used as a major route from the
Quinn River Valley to the King’s River Valley and beyond.

11. We also believe that some of our ancestors are buried in Peehee
mu’huh. Peehee mu’huh’s many caves, stone outcroppings, and similar geologic
features were likely used by our ancestors to bury their dead in.

12. Our teachings tell us that it is both wrong and dangerous to disturb
artifacts, land where our ancestors were brutally murdered, and burial sites.
Removing burial sites or artifacts is bad medicine. The ones who passed on were
prayed for and therefore should stay in their place. Driving heavy machinery over
our ancestors is deeply offensive to us and causes us extreme psychological and
spiritual anguish. Scratching up our ancestors’ possessions, even if only with

shovels, hurts and angers us.

 
10

11

12

13

14

15

16

17

18

19

20

21

 

Case 3:21-cv-00080-MMD-CLB Document 46-2 Filed 07/29/21 Page 5 of 8

13. We aren't just concerned about ourselves and our ancestors. We
believe that people risk sickness if they remove or take artifacts or burial
remains. So, we are concerned for the health and safety of the archaeologists
and machine operators who will be involved in desecrating Peehee mu’huh.
We don’t want these workers to get hurt.

14. Peehee mu’huh is essential to the survival of our traditions. Our
traditions are tied to the land. When our land is destroyed, our traditions are
destroyed. Peehee mu’huh is home to many of our traditional foods. Some of
our last choke cherry orchards are found in Peehee mu’huh. We gather choke
cherries to make choke cherry pudding, one of our oldest breakfast foods.
Peehee mu’huh is also a rich source of yampa, wild potatoes, and biscuit root.
We hunt groundhogs, rabbits, and mule deer in Peehee mu’huh. Mule deer
are especially important to us as a source of meat, but we also use every part
of the deer for things like clothing and for drumskins in our most sacred
ceremonies.

15. Peehee mu’huh is one of the last places where we can find our
traditional medicines. We gather ibi, a chalky rock that we use for ulcers and
both internal and external bleeding, there. COVID-19 made Peehee mu’huh
even more important for gathering our medicines. Last summer and fall, when
the pandemic was at its worst on the Fort McDermitt Reservation, we went to

Peehee mu’huh for toza root, which is known as one of the world’s best anti-

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:21-cv-00080-MMD-CLB Document 46-2 Filed 07/29/21 Page 6 of 8

viral medicines. We also gathered good, old-growth sage brush in Peehee
mu’huh to make our strong Indian tea, which we use for respiratory illnesses.
16. In early May, 2021, we created a petition on Change.org demanding
that the Department of the Interior rescind the Thacker Pass Lithium Mine
Project Final Environmental Impact Statement, Record of Decision, and Plan
of Operations. That petition has gathered over 1950 signatures.

17. In May, 2021, Atsa koodakuh wyh Nuwu wrote and published online
a “People of Red Mountain Statement of Opposition to Lithium Nevada
Corp,’s Proposed Thacker Pass Open Pit Lithium Mine” where we described
the spiritual and historical significance of Peehee mu’huh and explained our
reasons for opposing the Project.

18. On June 24, 2021, through counsel, we electronically delivered a
letter to Ester McCullough, BLM Winnemucca District Manager; Ken Loda,
BLM Winnemucca Project Manager for the Thacker Pass Lithium Mine
Project; Brian Hockett, BLM Nevada State Archaeologist; and Shannon Deep,
BLM Winnemucca Archaeologist. In this letter, Atsa koodakuh wyh Nuwu
notified the BLM that Atsa koodakuh wyh Nuwu is an appropriate party to be
consulted with under the National Historic Preservation Act (NHPA), section
106 consultation process as well as the 2014 BLM-Nevada State Historic

Preservation Officer State Protocol Agreement.

19. In this letter, Atsa koodakuh wyh Nuwu also informed the BLM of the

 
10

11

12

13

14

15

16

17

18

19

20

21

 

Case 3:21-cv-00080-MMD-CLB Document 46-2 Filed 07/29/21 Page 7 of 8

religious, cultural, and historical significance of Peehee mu’huh. We pointed
out that this religious, cultural, and historical significance qualifies Peehee
mu’huh for classification in both the “Conservation For Future Use” and
“Traditional Use” categories described in BLM Manual 8110. We asserted that
BLM has so far failed to adequately consult with Indian tribes and must do so
before any physical disturbance happens in Peehee mu’huh.

20. Atsa koodakuh wyh Nuwu is an appropriate party to be involved in
the NHPA, section 106 consultation process about avoiding, minimizing, and
mitigating adverse effects to historic and traditional cultural properties caused
by the Thacker Pass Lithium Mine Project as an organization with a
demonstrated interest in the Project due to our economic interests in
continuing to hunt and gather in Peehee mu’huh and due to our concern with
the Project’s effects on our sacred land.

21. lf Atsa koodakuh wyh Nuwu is allowed to participate in the NHPA,
section 106 consultation process, we would tell the BLM the stories of the
Peehee mu’huh massacre and how our ancestors hid from soldiers in Peehee
mu’huh. We would describe why destroying Peehee mu’huh makes it more
difficult for people to understand the racism and genocide our ancestors have
endured. We would warn workers about our teachings that disturbing our
ancestors and their artifacts is dangerous.

22. If Atsa koodakuh wyh Nuwu is allowed to participate in

 
10

11

12

13

14

15

16

17

18

19
20

 

Case 3:21-cv-00080-MMD-CLB Document 46-2 Filed 07/29/21 Page 8 of 8

conversations with the BLM about how to avoid, minimize, and mitigate the
harms a massive open-pit lithium mine would have on our traditional cultural
properties, we could, at least, help the BLM, Lithium Nevada, and
archaeological contractors prepare an accurate catalog of all they would
destroy. If we aren't allowed to participate, perhaps the world will forget what
happened to our ancestors in Peehee mu’huh.

23. Atsa koodakuh wyh Nuwu must seek relief, including preliminary
relief, in order to protect its interests as an appropriate party for consultation
under the NHPA, section 106 and to protect our ancestors, their artifacts, and
land we consider sacred and historically and culturally important. The BLM’s
Historic Properties Treatment Plan would irreparably harm Atsa koodakuh

wyh Nuwu.

| swear under penalty of perjury that the foregoing is true and correct to the

best of my knowledge.

Executed this 19th Day of July, 2021.

/s/ Daranda Hinkey
Fort McDermitt Paiute and Shoshone Tribal Member
Secretary, Atsa koodakuh wyh Nuwu/People of Red Mountain

 
